FILED
                            NOT FOR PUBLICATION                             APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

In re: RAMONA G. FONTAINE,                       No. 10-60050

              Debtor.                            BAP No. 10-1003


RAMONA G. FONTAINE and CIRILO                    MEMORANDUM *
G. REYES,

              Appellants,

  v.

ROBERT L. CONN; et al.,

              Appellees.



In re: RAMONA G. FONTAINE,                       No. 10-60054

              Debtor.                            BAP No. 10-1004


RAMONA G. FONTAINE and CIRILO
G. REYES,

              Appellants,

  v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ROBERT L. CONN; et al.,

                  Appellees.



                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
               Markell, Hollowell, and Kirscher, Bankruptcy Judges, Presiding

                                Submitted April 17, 2012 **

Before:          LEAVY, PAEZ, and BEA, Circuit Judges.

      Ramona G. Fontaine, a Chapter 7 debtor, and her husband, Cirilo G. Reyes,

(“appellants”) appeal pro se from the Bankruptcy Appellate Panel’s (“BAP”)

judgment affirming the bankruptcy court’s summary judgment for appellee Robert

L. Conn in an adversary proceeding concerning ownership of real property. We

have jurisdiction under 28 U.S.C. § 158(d). We review de novo decisions of the

BAP, and the bankruptcy court’s ruling on summary judgment. Arrow Elecs., Inc.

v. Howard Justus (In re Kaypro), 218 F.3d 1070, 1073 (9th Cir. 2000). We affirm.

      The bankruptcy court properly granted summary judgment for Conn because

Conn was the fee simple owner of the property located at 3986 Astaire Avenue,

Culver City, California, as of March 12, 2008. See Gaughan v. Edward Dittlof

Revocable Trust (In re Costas), 555 F.3d 790, 793 (9th Cir. 2009) (debtor’s and



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                             2                                  10-60050
bankruptcy estate’s property rights are governed by state law); see also Cal. Civ.

Code § 1214 (rendering an unrecorded conveyance void as against any judgment

affecting the title, unless the conveyance was duly recorded before the record of

notice of action); cf. Hurst Concrete Prods., Inc. v. Lane (In re Lane), 980 F.2d

601, 604 (9th Cir. 1992) (under California law, a judgment affecting the title or

right of possession of property supports a lis pendens). Accordingly, the

bankruptcy court also properly determined that Fontaine had no ownership interest

in the property which would allow for a homestead exemption in her bankruptcy

case. See Cal. Civ. Code § 1214; see also Spirtos v. Moreno (In re Spirtos), 992

F.2d 1004, 1007 (9th Cir. 1993) (only property of the estate is subject to exemption

under 11 U.S.C. § 522); 11 U.S.C. § 541(a)(1) (“property of the estate” includes all

legal and equitable interests that the debtor has in property as of the

commencement of the bankruptcy).

      Appellants’ motion for a stay of the bankruptcy proceedings pending appeal

is denied as moot.

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                   10-60050